     Case 3:19-cv-00258-LRH-WGC Document 43 Filed 08/19/20 Page 1 of 2




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     JERRY BROWN,                                     Case No. 3:19-cv-00258-LRH-WGC
6          Petitioner,
                                                       ORDER GRANTING
7          v.                                          MOTION FOR EXTENSION OF TIME
                                                       (ECF NO. 42)
8
      RENEE BAKER, et al.,
9
           Respondents.
10

11

12          In this habeas corpus action, the respondents filed a motion to dismiss (ECF No.
13   39) on June 24, 2020. The petitioner, Jerry Brown, represented by appointed counsel, is
14   due to file a response to the motion to dismiss by August 24, 2020. See Order entered
15   June 14, 2019 (ECF No. 12) (60 days for response).
16          On August 19, 2020, Brown filed a motion for extension of time (ECF No. 42),
17   requesting an extension of time to August 31, 2020—a 7-day extension—to file his
18   response to the motion to dismiss. Brown’s counsel states that the extension of time is
19   necessary because of his obligations in other cases. The respondents do not oppose
20   the motion for extension of time.
21          The Court finds that Brown’s motion for extension of time is made in good faith
22   and not solely for the purpose of delay, and that there is good cause for the extension of
23   time requested.
24          IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
25   (ECF No. 42) is GRANTED. Petitioner will have until and including August 31, 2020, to
26   file his response to the motion to dismiss.
27   ///
28
                                                   1
     Case 3:19-cv-00258-LRH-WGC Document 43 Filed 08/19/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered June 14, 2019 (ECF No. 12) will remain in

3    effect.

4

5              DATED this 19th day of August, 2020.

6

7
                                               LARRY R. HICKS
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
